Citation Nr: 0611499	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-30 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to the assignment of a compensable rating for 
scar, status post appendectomy.

2.  Entitlement to the assignment of a higher rating for 
bilateral hearing loss disability, currently rated 10 percent 
disabling.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for gout.

5.  Whether the veteran's countable income exceeds income 
limitations for the purpose of entitlement to payment of VA 
nonservice-connected pension benefits.

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as a result of exposure to 
asbestos.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for degenerative 
osteoarthritis, right knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to March 
1974, had subsequent reserve service, and was called to 
active duty from December 1985 to December 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  An October 2002 rating decision 
granted entitlement to service connection for scar, status 
post appendectomy, assigning a noncompensable rating, and 
denied entitlement to service connection for PTSD, skin 
disease right foot, back disability, headaches, COPD, hearing 
loss, and gout.  The October 2002 rating decision also 
granted entitlement to nonservice-connected permanent and 
total evaluation; however, the November 2002 notice letter 
informed the veteran that no monetary benefit was payable as 
his total family income exceeded the income limit set by VA 
regulations.  A notice of disagreement was filed in June 
2003, a statement of the case was issued in September 2003, 
and a substantive appeal was received in October 2003.  The 
veteran testified at a personal hearing before the RO in 
November 2003.  A March 2004 rating decision granted 
entitlement to service connection for hearing loss 
disability, assigning a 10 percent disability rating, granted 
entitlement to service connection for tinnitus, assigning a 
10 percent disability rating, and denied entitlement to 
service connection for hypertension, right knee disability, 
and a condition manifested by asbestos exposure.  In May 
2004, the veteran filed a notice of disagreement with regard 
to the disability rating assigned to bilateral hearing loss 
disability, and the denial of service connection for 
hypertension, right knee disability, and a condition 
manifested by asbestos exposure.  A statement of the case was 
issued in August 2004, and a substantive appeal was received 
in August 2004.  A July 2005 supplemental statement of the 
case combined the issues of entitlement to service connection 
for COPD and a condition resulting from asbestos.  

A July 2005 rating decision granted entitlement to service 
connection for degenerative osteoarthritis of lumbosacral 
spine, and granted entitlement to service connection for 
tinea pedis and tinea unguium, right foot.  Thus, this 
constitutes a full award of the benefits sought on appeal as 
it pertains to these issues.  See Grantham v. Brown, 114 F. 
3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the veteran 
nor his representative has submitted a jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of effective date or compensation level, thus, these 
issues are not currently in appellate status.  Id.

In his August 2004 substantive appeal, the veteran requested 
a travel Board hearing; however, a January 2006 RO Report of 
Contact reflects that he verbally withdrew this request.

The issues of entitlement to service connection for COPD, 
hypertension, headaches, and right knee disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.



FINDINGS OF FACT

1.  The service-connected scar, status post appendectomy, is 
asymptomatic.

2.  The veteran has level III hearing acuity in the right 
ear, and level V hearing acuity in the left ear.

3.  The most probative evidence of record indicates that the 
veteran does not currently have PTSD.

4.  The most probative evidence of record indicates that the 
veteran does not currently have gout.

5.  On November 17, 2003, the veteran withdrew his appeal of 
the issue of whether his countable income exceeds income 
limitations for the purpose of entitlement to payment of VA 
nonservice-connected pension benefits.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected scar, status 
post appendectomy, have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
Diagnostic Codes 7801, 7805 (2005).

2.  The criteria for the assignment of a rating in excess of 
10 percent for bilateral hearing loss disability have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2005).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

4.  Gout was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

5.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of whether the veteran's 
countable income exceeds income limitations for the purpose 
of entitlement to payment of VA nonservice-connected pension 
benefits.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in April 2002, 
which predated the October 2002 rating decision.  Another 
VCAA letter was issued to the veteran in November 2003.  A 
VCAA letter was issued to the veteran in December 2003, prior 
to issuance of the March 2004 rating decision.  The VCAA 
letters notified the veteran of what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA 
letters have clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
also involves increased rating issues, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims of service connection and claims for 
increased ratings, but there has been no notice of the types 
of evidence necessary to establish a disability rating as it 
pertains to the service connection issues, nor the type of 
evidence necessary to establish an effective date, as it 
pertains to the increased rating issues.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant VCAA letters in April 2002, November 2003, and 
December 2003, in which it advised the veteran of the 
evidence necessary to support his service connection and 
increased rating claims.  Since the Board concludes below 
that the preponderance of the evidence is against entitlement 
to the service connection claims and entitlement to increased 
ratings, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service private 
medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains multiple VA 
examinations.  The examination reports obtained are thorough 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues being decided on appeal.

I.  Increased rating claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Scar

The RO has assigned a noncompensable rating under the 
provisions of Diagnostic Code 7805 for scar, status post 
appendectomy.  Other codes must also be considered.  Under 
the criteria in effect at the time the veteran filed his 
initial claim (that is, prior to August 30, 2002), Diagnostic 
Code 7804 provided for a 10 percent rating for superficial 
scars that were tender and painful on objective examination.  
Diagnostic Code 7805 called for rating scars based on 
limitation of the part affected.

VA promulgated new regulations for rating disability from 
scars and skin disorders, effective August 30, 2002.  See 67 
Fed. Reg. 49,590-49,599 (July 31, 2002).  Under Diagnostic 
Code 7801, a 10 percent rating is assigned for a scar on 
other than the head, face, or neck, that is deep (associated 
with underlying soft tissue damage) or that causes limited 
motion with area or areas exceeding 6 square inches (39 sq. 
cm.).  A 20 percent rating is awarded if the area or areas 
exceeds 12 square inches (77 sq. cm.).

If a scar on other than the head, face, or neck is 
superficial (not associated with soft tissue damage) and does 
not cause limited motion, a maximum 10 percent rating is 
assigned if affecting an area or areas of 144 square inches 
(929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802.  A superficial and unstable (involving frequent loss of 
covering of skin over the scar) scar will be assigned a 
maximum 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.  Similarly, a scar that is superficial, painful on 
examination will be assigned a maximum 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Finally, a scar may 
also be evaluated based on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Service medical records dated in January 1965 reflect that 
the veteran was admitted for acute appendicitis.  He 
underwent an appendectomy.  He was found to have acute 
suppurative appendicitis.  The examiner noted that the 
postoperative course was uneventful and the wound healed 
primarily quite well.  He was discharged in February 1965.

In December 2003, the veteran underwent a VA examination.  
The veteran claimed that he had back injuries in 1980 and 
1986 and was post-laminectomy and discectomy.  He reported 
that he underwent an appendectomy in 1965.  He complained of 
on and off pain in the right iliac region and low back.  On 
physical examination, he had a healed scar, right iliac 
region, as a residual of appendectomy.  He had a healed scar, 
right frontal/forehead area, residual of laceration.  The 
scar was hardly visible.  He had a healed scar, left temporal 
parietal area, residual of laceration measuring about 3 to 4 
centimeters in length.  He had a healed scar back level of 
lumbosacral area, residual of laminectomy.  On examination of 
the scars, there were no findings of tenderness or adherence.  
The texture of the skin was smooth.  The scars were stable.  
There was no depression or elevation of the scar.  There was 
no keloid formation.  The color of the scar was the same 
color as the skin.  There was no asymmetry.  There was no 
limitation of motion or other limitation of function caused 
by the scars.  The examiner noted mild disfigurement.  The 
examiner diagnosed healed scar abdomen residual of 
appendectomy; healed scar right forehead residual of 
laceration; healed scar back status post laminectomy.

The Board finds that an increased rating is not warranted for 
the scar, status post appendectomy.  As noted, the veteran 
underwent an appendectomy during service; however, post-
surgery, the examiner noted that the wound healed well.  
There is no indication in the claims file that the veteran 
sought post-service treatment for his appendectomy or post-
surgical scar.  On examination in December 2003, the examiner 
found that the scar was healed and there were no symptomatic 
findings.  

As there is no evidence of current symptomatology associated 
with the service-connected scar, status post appendectomy, a 
compensable evaluation is not warranted under any applicable 
Diagnostic Code.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service- 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Bilateral hearing loss

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

On VA audiological examination in December 2003, pure-tone 
thresholds for the ears were as follows:


HERTZ


1000
2000
3000
4000
RIGHT

45
40
50
55
LEFT

55
50
70
80

The pure tone average in the right ear was 47.5 decibels, and 
63.75 decibels in the left ear.  Speech recognition scores 
were 80 percent in the right ear, and 72 percent in the left 
ear.  Thus, an average puretone threshold of 47.5 with 80 
percent speech discrimination translates to level III hearing 
in the right ear, and an average puretone threshold of 63.75 
and 72 percent speech discrimination translates to level V 
hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, this equates to a 
10 percent disability hearing loss.  

The Board acknowledges the veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.  Applying the 
audiological test results most favorable to the veteran to 
the regulatory criteria, the Board is compelled to conclude 
that the preponderance of the evidence is against entitlement 
to a rating in excess of 10 percent for bilateral hearing 
loss disability.  Thus, there is no reasonable doubt to be 
resolved.  The veteran may always advance an increased rating 
claim if the severity of his hearing loss disability should 
increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell, supra; 
Shipwash, supra.

II.  Service connection claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In addition to the criteria set forth above, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
incurrence of the claimed in-service stressor.  Every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The veteran's DD Form 214 for the period December 1964 to 
March 1968 reflects that the veteran was awarded the National 
Defense Service Medal and Vietnam Service Medal.  The 
veteran's DD Form 214 for the period March 1968 to March 1974 
reflects that he was awarded the Republic of Vietnam Campaign 
Medal and Vietnam Service Medal.  During both periods of 
service, his specialty title was "BT" boiler technician.  
Service personnel records do not reflect that he was awarded 
any combat decorations.  

An examination conducted in February 1968 reflects that his 
psychiatric state was clinically evaluated as normal.  An 
examination performed for separation purposes in December 
1973 reflects that his psychiatric state was clinically 
evaluated as normal.  A Report of Medical Examination 
performed in September 1977 reflects that his psychiatric 
state was clinically evaluated as normal, and on a September 
1977 Report of Medical History, he checked the "No" box 
with regard to "depression or excessive worry" and 
"nervous trouble of any sort."  
As noted, the veteran also had active service from December 
1985 to December 1987.  An examination conducted in June 1987 
reflects that his psychiatric state was clinically evaluated 
as normal.

In April 2002, the veteran claimed entitlement to service 
connection for PTSD.  In May 2002 he submitted a PTSD 
stressor statement to support his claim.  He reported knowing 
a solider killed in action but could not remember the 
soldier's name.  In a statement, the veteran claimed that he 
had suffered nightmares.  The  veteran claimed that he sought 
psychiatric treatment in the 1980s with a private internal 
medicine physician; however, upon request by the RO, the 
medical provider did not provide any treatment records.  

In support of his claim, the veteran submitted a Medical 
Certificate dated in December 2003, prepared by John H. 
Afable, M.D., which diagnosed PTSD after extracting the 
veteran's medical history.  The physician noted that the 
veteran was exposed to battle in Vietnam.  The mental and 
physical stress encountered during life threatening 
operations led the veteran to be suffering from irregular 
sleep patterns, insomnia, and flashbacks of battle.  Dr. 
Afable also rendered several other diagnoses to include a 
lumbar spine disability, COPD, tinnitus, chronic fungal 
infection, recurrent gout, arthritis right foot and knee, and 
post appendectomy hernia, and Agent Orange exposure.  No 
treatment records were submitted with the Medical 
Certificate.

In December 2003, the veteran underwent a VA examination.  
The veteran reported that he was currently under treatment 
for PTSD due to intermittent nightmares, daily flashbacks, 
irritability and prone to violent reaction.  The examiner 
reviewed the claims folder noting that he was under 
psychiatric care and was taking psychotropic medication.  The 
veteran reported that he started to experience "bad dreams" 
that he was under attack, and he would awake drenched in 
sweat and unable to breathe.  He became unstable and prone to 
violent behavior.  He lost his job after 13 years.  He 
reported that he was in Vietnam during the TET offensive.  He 
assisted in salvaging and disposal of sunken small craft.  He 
claimed that he was ambushed twice and saw some friends 
killed in action.  He incurred no combat wounds.  He saw a 
friend blown off and he was able to "retrieve only the lower 
half."  On mental status examination, it was determined that 
his condition was not attributable to the full diagnosis of 
PTSD.  The Axis I diagnosis rendered was dysthymia, and the 
Axis II diagnosis rendered was passive aggressive 
personality.  The examiner opined that the veteran was not 
suffering from PTSD.  The examiner stated that contrary to 
the claims he professed he had, and based on his history and 
clinical profile, he has a passive-aggressive personality 
which makes him susceptible to a dysthymic state.  

The veteran claims service connection for PTSD which he 
asserts was incurred due to military service.  Applying the 
facts in this case to the criteria set forth above, the Board 
finds that the weight of the probative evidence of record is 
against a finding that the veteran currently has PTSD.  As a 
result, service connection for this disability must be 
denied.

As discussed, the veteran underwent a VA examination in 
December 2003.  The VA examiner independently reviewed the 
claims file folder, performed a mental status examination, 
and diagnosed dysthymia and passive aggressive personality 
disorder, determining that there was no diagnosis of PTSD.  

With regard to the December 2003 private medical diagnosis of 
PTSD, the Board finds that any such diagnosis was based 
strictly on the veteran's false reports that he experienced 
combat during Vietnam.  As noted, the veteran's service 
personnel records reflect that he served in Vietnam; however, 
his service records do not reflect any combat exposure.  With 
regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

Moreover, there is no indication that the examiner performed 
a mental status examination.  The December 2003 private 
Medical Certificate only contains a short paragraph with 
regard to the PTSD diagnosis.  As noted, the provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the DSM-IV criteria.  Furthermore, the 
physician rendered multiple diagnoses with regard to several 
physical ailments, and it is unclear whether the physician 
was a psychiatrist, psychologist, or had any mental health 
background.  

Finally, there is no indication that the examiner reviewed 
the veteran's claims folder, to include his military history.  
The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran, where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

The Board accepts the December 2003 VA examination as being 
the most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination report, and the 
fact that it was based on a review of the applicable record, 
the Board finds that it is more probative and material to the 
veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  
The VA examiner expressly found that the criteria for a 
diagnosis of PTSD had not been met.  Because such a diagnosis 
of PTSD is required, entitlement to service connection for 
PTSD is not established.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.304(f).

The preponderance of the evidence is against the veteran's 
claim of service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) .

Gout

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The rationale employed in Combee also applies to claims based 
on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 
155 (1997).

In his original claim for compensation, the veteran claimed 
gout, noting that the condition began in September 1988.

Upon review of the entirety of the veteran's service medical 
records for all periods of active and reserve service, a 
diagnosis of gout was never rendered.  

In December 2003, the veteran underwent a VA examination.  
The veteran complained of pain in the right big toe.  Upon 
physical examination, the examiner noted a history of gout 
but found that there was no active manifestation at present.  
The examiner noted that the veteran's uric acid level was 
within normal limits, and no episodes of gouty attacks were 
seen on his service medical records.

The December 2003 Medical Certificate from Dr. Afable, 
reflects a diagnosis of recurrent gouty arthritis right foot 
and knee.  The examiner stated that the veteran was seen 
during reserve duty in 1989, and this could be a long term 
effect of his exposure to Agent Orange in Vietnam which has a 
multi-systemic effect on the body.

Initially, the Board acknowledges that a veteran who served 
in Vietnam during the applicable time period is presumed to 
have been exposed to herbicide agents. 38 U.S.C.A. § 1116(f). 
However, gout is not among the disabilities listed in 38 
C.F.R. § 3.309(e).  In that regard, the Board again notes 
that the Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, 
the Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, 
presumptive service connection for this disorder due to Agent 
Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis is 
warranted.  The evidence of record does not reflect that a 
diagnosis of gout was rendered during the veteran's period of 
service.  Moreover, upon the veteran's own admission, he 
claimed that the disability began in September 1988, 
subsequent to his period of active service.  

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and the 
development of gout.  See Disease Not Associated With 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 
(June 24, 2002).  In making this determination, the Secretary 
relied on reports received from the National Academy of 
Sciences, as well as all other sound medical and scientific 
information and analyses available.  Id.; see also 38 
U.S.C.A. § 1116(b)(2).  The veteran's private physician, Dr. 
Afable, rendered an opinion in December 2003 that the veteran 
had recurrent gouty arthritis right foot and knee, and that 
his gout could be a long term effect of Agent Orange 
exposure.  Initially, the physician's opinion is entitled to 
limited probative weight as there is no indication that the 
physician performed a physical examination or conducted any 
laboratory findings.  The physician offered no treatment 
records, and did not comment on the veteran's uric acid 
levels.  Moreover, the opinion of an etiological relationship 
to Agent Orange is speculative in nature.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); see also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative).  Due to 
the speculative nature of this opinion, the Board finds that 
no probative value is to be assigned to it.

The Board accepts the December 2003 VA examination as being 
the most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusions.  See Boggs, supra.  The examiner 
performed laboratory testing noting that his uric acid levels 
were normal.  Thus, the Board finds that the probative 
evidence of record reflects that the veteran does not have 
gout.  Absent any evidence of a current disability, there is 
no basis for service connection, and the claim of service 
connection for gout must be denied.  

III.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative at a hearing on the record.  38 
C.F.R. § 20.204.

In this case, the veteran withdrew his appeal of the issue of 
whether his countable income exceeds income limitations for 
the purpose of entitlement to payment of VA nonservice-
connected pension benefits at the personal hearing held at 
the Manila RO in November 2003.  See Transcript at 1.  Thus, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on this matter and this issue is dismissed.


ORDER

Entitlement to the assignment of a compensable rating for 
scar, status post appendectomy is not warranted.  Entitlement 
to the assignment of a higher rating for bilateral hearing 
loss disability is not warranted.  Entitlement to service 
connection for PTSD is not warranted.  Entitlement to service 
connection for gout is not warranted.  To this extent, the 
appeal is denied.  The issue of whether the veteran's 
countable income exceeds income limitations for the purpose 
of entitlement to payment of VA nonservice-connected pension 
benefits is dismissed.


REMAND

The veteran has claimed entitlement to service connection for 
COPD, to include as a result of exposure to asbestos.  The 
veteran underwent a VA examination in December 2003, in which 
a diagnosis of COPD was rendered.  The examiner opined that 
asbestos exposure usually produces pulmonary fibrosis and 
pleuropulmonary abnormality.  The examiner opined further 
that it was at least as likely as not that his COPD was 
related to his smoking history.  The examiner noted, however, 
that "we can have a concomitant pleuropleural condition but 
will be restrictive in nature."  The Board seeks further 
clarification as to the meaning of the examiner's last 
statement with regard to a concomitant pleuropleural 
condition.  Additionally, at the time of this examination, it 
does not appear that the veteran's service medical records 
for his period of active duty from December 1985 to December 
1987 were of record.  Service records from this period of 
service reflect treatment related to bronchitis.  Thus, the 
Board finds that the veteran should be afforded another VA 
examination to assess the nature and etiology of his COPD, to 
include as a result of exposure to asbestos.

An examination performed in June 1987 during the veteran's 
period of active service reflects a blood pressure reading of 
130/90.  The examiner diagnosed borderline diastolic 
hypertension.  In light of this diagnosis, the veteran should 
be afforded a VA examination to determine whether the veteran 
has hypertension, and the etiology of any such disorder.

Service medical records reflect that the veteran sustained a 
head injury in August 1966.  Subsequent service medical 
records reflect complaints of headaches.  The veteran 
underwent a VA neurological examination in January 2004 in 
which a diagnosis of chronic headaches was rendered.  The 
examiner, however, did not provide an opinion regarding 
etiology.  Thus, the veteran should be afforded another VA 
examination to determine the nature and etiology of his 
claimed headaches.

Service medical records dated in May and August 1973 reflect 
complaints related to the right knee.  The veteran underwent 
a VA joints examination in December 2003 in which diagnoses 
of degenerative osteoarthritis, both knees, and 
chondrocalcinosis right knee were rendered.  The examiner, 
however, did not provide an opinion regarding etiology.  
Thus, the veteran should be afforded another VA examination 
to determine the nature and etiology of his claimed right 
knee disability.

In light of the service connection claims being remanded for 
additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), consistent with Dingess/Hartman, that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if any of the service 
connection claims are granted, and that an effective date for 
the award of benefits will be assigned if an increase is 
awarded, and also include an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Schedule the veteran for a VA 
examination to address the nature and 
etiology of any current COPD.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  After 
reviewing the claims file and examining 
the veteran, the examiner should opine as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any COPD is related to 
his periods of active service.  
Specifically, the examiner should address 
the veteran's contentions regarding 
asbestos exposure as it relates to his 
claimed COPD.  The examiner is requested 
to provide a rationale for any opinions 
expressed.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should so indicate.

3.  Schedule the veteran for a VA 
examination to address the nature and 
etiology of any current hypertension.  It 
is imperative that the claims file be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  After reviewing the claims file 
and examining the veteran, the examiner 
should opine as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that any hypertension is 
related to his periods of active service.  
The examiner is requested to provide a 
rationale for any opinions expressed.  If 
any opinion cannot be provided without 
resort to speculation, the examiner 
should so indicate.

4.  Schedule the veteran for a VA 
examination to address the nature and 
etiology of any current headaches.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  After 
reviewing the claims file and examining 
the veteran, the examiner should opine as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any headaches are 
related to his periods of active service.  
The examiner is requested to provide a 
rationale for any opinions expressed.  If 
any opinion cannot be provided without 
resort to speculation, the examiner 
should so indicate.

5.  Schedule the veteran for a VA 
examination to address the nature and 
etiology of any current right knee 
disability.  It is imperative that the 
claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that any 
right knee disability is related to his 
periods of active service.  The examiner 
is requested to provide a rationale for 
any opinions expressed.  If any opinion 
cannot be provided without resort to 
speculation, the examiner should so 
indicate.

6.  After completion of the above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
COPD, hypertension, headaches, and right 
knee disability.  If any of the claims 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


